The appeal from this intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment, dated August 22, 2011, in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CELR 5501 [a] [1]; W & H Equities LLC v Odums, 113 AD3d 840 [2014] [decided herewith]). Balkin, J.P., Chambers, Austin and Roman, JJ., concur.